DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 8,465,474.  All of the claim limitations of this application are anticipated by the claims of the ‘474 patent.  Some of the particular terminology used to describe components is different, which is considered to be an obvious modification.  In particular, the term “instrument shaft” of this application is used instead of the term “force transducer” in the ‘474 patent (see transducer 100 forming a distal portion of the shaft 110 in Figure 2).  The limitation “one or more elongate elements” in line 18 of claim 1 of this application corresponds with the term “linkages” in claims 11, 12 and 13 of the ‘474 patent (see description of “cables, wires, tubes and/or rods which may be referred to as linkages at [0035] of this application).  Claim 1 only recites one passage, but this is anticipated by the plurality of passages in the ‘474 patent.  Claim 1 of this application recites the strain gauges are spaced in a ring at intervals around a circumference of the shaft, which is considered to be a different way to word the limitation of the ‘474 patent, which states that each strain gauge is positioned over one of a plurality of radial ribs.  One of ordinary skill in the art would understand that a radial rib extends outwardly from the center of the shaft to a location on the circumference of the shaft (also see claim 4 of the ‘474 patent).  Modifications to the particular terminology used to describe the same component are considered to be obvious to one of ordinary level of skill in the art.   
The limitations of claims 2 and 3 are recited in claims 1 and 3 of the ‘474 patent.
The housing of claim 4 is recited in claim 5 of the ’474 patent. 
Claims 5-9 correspond with claims 6-10 of the ‘474 patent.
Claim 10 corresponds with claim 12 of the ‘474 patent.
Claim 11 is anticipated by claim 13 of the ‘474 patent.
Claim 12 is anticipated by claim 4 of the ‘474 patent.
Claim 13 is anticipated by claim 6 of the ‘474 patent.
Claim 14 is anticipated by claim 12 of the ‘474 patent.
Claim 15 corresponds with claim 3 of the ‘474 patent. 
In regards to claim 16, claim 1 of the ‘474 patent anticipates the plenum redirecting collected [received] liquid towards the proximal end of the force transducer [instrument shaft] through a passage, and claims 11 and 14 states the linkages [elongate elements] are located within a passage.  Since the claims of the ‘474 patent recite all the structural features and function of the plenum, it is considered to be an obvious modification to state that the redirected fluid flows past an element located within a passage. 
Regarding claim 16, the terms wire, cable rod and tube are considered to be synonymous with the term “linkages” in claims 11, 12 and 13 of the ‘474 patent (see description of “cables, wires, tubes and/or rods which may be referred to as linkages at [0035] of this application).  

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “stain” in line 16 should be changed to “strain.”  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references generally disclose cleaning of passage of a surgical instrument: US Patent Application Pubs 2008/0271270 (Sawada), 2009/0113644 (Heck), 2007/0100206 (Lin), 2005/0191208 (Lin), and 2005/0065403 (Takase).  The closest prior art US 5,795,404 (Murphy et al.) discloses reversing flow through an instrument shaft at a plenum (65) but fails to disclose elongate elements passing through the passage and multiple strain gauges on the shaft. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771